PER CURIAM: *
IT IS ORDERED that the Appellant’s unopposed motion to remand the case to District Court for resentencing is granted.
IT IS FURTHER ORDERED that the Appellant’s unopposed alternative motion to extend time to file Appellant’s supplemental brief until twenty (20) days following the denial of the motion to remand with the government’s response brief to be due fifteen (15) days after receipt of Appellant’s brief is denied as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.